Title: To George Washington from Rufus King, 15 December 1796
From: King, Rufus
To: Washington, George


                        
                            Sir 
                            London Decr 15. 1796
                        
                        I have the Honor to inclose a copy of the Gazette, containing a Publication of
                            the Chancery Order, you sent me for that Purpose.
                        I shall forward other Copies by future Opportunities, And have the Honor to be,
                            with perfect Respect & Esteem Sir Yr ob. & faithful Serv.
                        
                            Rufus King
                            
                        
                    